DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants/Remarks, filed 07/02/2021, with respect to U.S.C. 103(a) rejection have been fully considered and are persuasive.  The rejection of 11-16 and 18-22 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 was filed after the mailing date of the Final Rejection on 05/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 11-16 and 18-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 11, 19 and 20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or ender .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 8,681,881 to Ishimaru et al. discloses communication system generating device and communication apparatus for use in communication system. More specifically, when the transmission signal is at the low level, it is converted into a recessive-level communication signal by bringing the voltage difference (differential voltage) across the termination resistor 150 to substantially 0 by refraining from passing a current to the first communication wire 11 and refraining from drawing a current from the second communication wire 12. On the other hand, when the transmission signal is at the high level, it is converted into a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RASHEED GIDADO/Primary Examiner, Art Unit 2464